Case: 17-40293      Document: 00514255970         Page: 1    Date Filed: 11/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit

                                      No. 17-40293                                FILED
                                                                           November 30, 2017
                                                                             Lyle W. Cayce
BUFORD RANDLE,                                                                    Clerk

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:16-CV-21


Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant Buford Randle, Texas prisoner # 1970284, filed a
motion in this court seeking a certificate of appealability (COA) to appeal the
district court’s denial of his 28 U.S.C. § 2254 application in which he challenges
his convictions for evading arrest and possession of cocaine. Randle raised
claims in the district court that his counsel had rendered ineffective assistance
in numerous respects, mainly related to (1) his mental health or (2) his claim


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40293     Document: 00514255970     Page: 2     Date Filed: 11/30/2017


                                  No. 17-40293

that his guilty plea was involuntary because he was heavily medicated when
he pleaded. To obtain a COA, Randle must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
      This court must examine the basis of its jurisdiction, sua sponte if
necessary. Hernandez v. Thaler, 630 F.3d 420, 424 & n.1 (5th Cir. 2011).
Randle’s notice of appeal was filed more than 30 days after the entry of the
final judgment denying his § 2254 petition. That made his notice of appeal
untimely. See FED. R. APP. P. 4(a)(1)(A), (c)(1). A federal habeas proceeding is
civil in nature. When the time in which to file a notice of appeal in a civil case
is set by statute, it is jurisdictional. Hamer v. Neighborhood Hous. Serv. of
Chicago, ___ S. Ct. ___, No. 16-658, 2017 WL 5160782, *6-7 (U.S. Nov. 8, 2017);
Bowles v. Russell, 551 U.S. 205, 214 (2007). We therefore lack jurisdiction in
this case because Randle’s notice of appeal was untimely. Randle’s appeal is
DISMISSED for lack of jurisdiction, and his request for a COA is DENIED as
MOOT.




                                        2